

116 HR 4390 IH: Removing Marijuana from Deportable Offenses Act
U.S. House of Representatives
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4390IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2019Mr. Luján (for himself, Ms. Lee of California, Ms. Schakowsky, Mrs. Watson Coleman, Mr. Correa, Mr. García of Illinois, Mr. Espaillat, Mr. Swalwell of California, Ms. Norton, Mr. Cárdenas, Mr. Soto, Mr. Blumenauer, Mr. Gallego, Ms. Titus, Mr. McGovern, Mr. Grijalva, Ms. Escobar, Mr. Engel, Ms. Pingree, Mr. Pocan, Mr. Huffman, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act by striking marijuana use, possession, and
			 distribution as grounds of inadmissibility and removal.
	
 1.Short titleThis Act may be cited as the Removing Marijuana from Deportable Offenses Act. 2.Striking marijuana use, possession, and distribution as grounds for inadmissibility and removal (a)In generalThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended—
 (1)in section 101(a)(43)(B) (8 U.S.C. 1101(a)(43)(B)), by inserting other than the distribution of marijuana, after (as defined in section 102 of the Controlled Substances Act); (2)in section 212(a)(2) (8 U.S.C. 1182(a)(2)), by amending subparagraph (F) to read as follows:
					
 (F)Marijuana offensesNotwithstanding any other provision of this section, any offenses involving the use, possession, or distribution of marijuana shall not be considered as grounds of inadmissibility.; and
 (3)in section 237(a)(2)(B)(i) (8 U.S.C. 1227(a)(2)(B)(i)), by striking other than a single offense involving possession for one's own use of 30 grams or less of marijuana and inserting other than offenses involving the use, possession, or distribution of marijuana. (b)Right To reapply or return (1)ReapplicationAny alien who was previously denied a visa to enter the United States as a direct result of the alien’s use, possession, or distribution of marijuana may reapply for admission to the United States.
 (2)ReissuanceAny alien who was deported from the United States as a direct result of the alien’s use, possession, or distribution of marijuana shall be readmitted to the United States and reissued the visa that they had at the time of the alien’s deportation if the alien is not inadmissible under section 212(a) of the Immigration and Nationality Act, as amended by subsection (a)(2).
				